Citation Nr: 0929654	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1942 to 
November 1945. The appellant is his surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
rendered by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

In July 2007, the appellant testified at hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
undersigned had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & 
Supp. 2008).  A transcript of the testimony has been 
associated with the claims file.

An August 2008 Board decision reopened the appellant's claim 
based on new and material evidence, and remanded the claim 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  The Veteran died in January 2001 and the Certificate of 
Death lists the immediate cause of death as cardiopulmonary 
arrest.  The underlying causes were cardiac arrhythmia and 
coronary artery disease, with chronic obstructive pulmonary 
disease (COPD) as a significant condition contributing to, 
but not related to, the cause of death.

2.  Cardiac arrhythmia, coronary artery disease, and COPD 
were not shown during service or within a year following 
discharge from service.

3.  The cause of the Veteran's death is not etiologically 
related to the Veteran's service-connected lumbar spine, 
dorsal spine, left ankle, or sensory dysfunction of the left 
lower extremity.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Prior to adjudication of the appellant's application to 
reopen her claim of service connection for cause of the 
Veteran's death, a letter dated in January 2005 VCAA 
notification was provided.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  Despite this change in the regulation, the 
January 2005 notice letter informed the appellant that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in her possession.  See Pelegrini II, at 120-21.

While the January 2005 letter did not specifically identify 
the disabilities for which the Veteran has established 
service connection, the Board finds that such deficiency in 
VCAA notice was harmless.  In this regard, the Board observes 
that throughout the course of the appeal, the appellant has 
specifically contented that the Veteran's death was caused by 
lack of exercise as a result of his service-connected 
disabilities.  Correspondence from her and her representative 
as well as testimony presented at her hearing before the 
Board, show that she felt that his death resulted from his 
service connected back disabilities.  In light of the 
foregoing, the Board finds that the appellant had actual 
knowledge that of the requirements necessary to establish 
service connection for cause of the Veteran's death, as well 
as those disorders for which the Veteran was service 
connected at the time of his death.  Therefore, any error as 
to the first or second elements of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post 
service medical records are in the file.  The appellant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In the 
present case, VA obtained a VA opinion in February 2009 
addressing the question of whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to cause the Veteran's death.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2008).  Further examination or 
opinion is not needed on the claim because there is no 
evidence to suggest that this opinion is not adequate.  The 
VA opinion is thorough and supported by the record and is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the 
Veteran's death.  She essentially contends that the Veteran's 
service-connected disabilities, particularly his service-
connected lumbar and dorsal spine disabilities, prevented him 
from exercising, and that the lack of exercise contributed to 
coronary artery disease which eventually caused the Veteran's 
death.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a) (2008).  A service-connected disability 
is the principal cause of death when that disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2008).  A contributory 
cause of death must be causally connected to the death and 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2008).  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection for the cause of a Veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include cardiac 
disorders, was manifest to a compensable degree within one 
year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

The record reflects that the Veteran died in January 2001.  
His certificate of death indicates that the immediate cause 
of death was cardiopulmonary arrest due to, or as a 
consequence of, cardiac arrhythmia due to, or a consequence 
of, coronary artery disease.  COPD was listed as another 
significant condition contributing to, but not related to, 
the Veteran's death.  At the time of his death, the Veteran 
had established service connection for traumatic arthritis of 
the lumbar spine, rated as 40 percent disabling; traumatic 
arthritis of the left ankle, rated as 20 percent disabling; 
traumatic arthritis of the dorsal spine, rated as 10 percent 
disabling, and sensory nerve dysfunction of the left lower 
extremity, rated as 10 percent disabling.  He had also been 
afforded a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU) effective from April 1996.

As noted in the prior remand, the record contains an August 
2005 medical opinion in which the Veteran's physician stated 
that "there probably is an indirect correlation of his low 
back pain not allowing him to exercise quite as much, which 
could possible [sic] prompt a heart condition."  [Emphasis 
added].  The physical also stated that "low back pains do 
not allow people to exercise as much and can lead to more 
heart disease."  

Following the August 2008 Board remand, a VA medical opinion 
was provided in February 2009.  The examiner noted an 
extensive review of the claims file.  The opinion includes 
references to the Veteran's death certificate, relevant 
medical records (including a January 1995 Admission History), 
and the August 2005 private opinion noted above.  In contrast 
to the 2005 opinion, the VA examiner stated that, based on a 
review of the Veteran's C-file, it was not at least as likely 
as not that the Veteran's service-connected disabilities were 
the immediate or underlying cause of death or was 
etiologically-related thereto.  The examiner further opined 
that it was not at least as likely as not that the Veteran's 
service-connected disabilities contributed substantially or 
materially to the Veteran's death or rendered the Veteran 
materially less capable of resisting the effects of any other 
disease primarily causing his death.

The examiner provided a rationale in support of his opinions, 
noting that the Veteran's death certificate clearly stated 
that the Veteran died from consequences of coronary artery 
disease.  The examiner noted, and took into account, the 
Veteran's nonservice-connected non-insulin dependent diabetes 
mellitus, hypertension, and a family history consistent with 
early onset heart disease.  The examiner also discussed 
currently-accepted risk factors for the development of 
coronary artery disease including age, sex, family history, 
tobacco use, diabetes mellitus, hypertension, and 
hyperlipidemia.  In discussion the risk factors, the examiner 
observed that lack of exercise is not recognized by the 
American Heart Association as causal in the development of 
coronary artery disease.  Addressing the Veteran's medical 
history to these risks factors, the examiner noted that the 
Veteran had a multitude of risk factors for heart disease, to 
include age, male sex, family history, diabetes, and 
hypertension.

As to the question of whether the Veteran would have survived 
his coronary artery disease but for his inability to 
exercise, the examiner stated that question is purely 
speculative.  The examiner stated that there were numerous 
anecdotal incidences of people training for and running long 
distances, including marathons, and subsequently dying of 
coronary artery disease.  Thus, there is no factual basis to 
say that the Veteran would have survived at his age, with his 
other co-morbidities impacting his coronary artery disease, 
should he have been capable of exercising more.

During the appellant's Board hearing in July 2007, her 
representative noted that the August 2005 private opinion was 
not speculative to any degree greater than is normally 
provided by any physician, since medical diagnosis is not 
always precise, but as precise as possible.  The appellant 
testified that the Veteran's activity was restricted, but 
that he wasn't necessarily confined to a wheelchair.  She 
noted that he couldn't walk a great deal.  See Board Hearing, 
pp. 5-6.  In March 2006, the appellant's VA Form 9 noted that 
the Veteran could not even take a short walk due to his 
service-connected condition, and that there was a correlation 
between his service-connected disability and his death, as 
was stated by a private physician in August 2005.

As to the appellant's assertions that the Veteran's death was 
causally related to his service-connected back disorder, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  

Here, the Board does not find that the appellant is competent 
to determine the cause of the Veteran's death.  While the 
appellant is competent to report the Veteran's lack of 
exercise, the appellant has not been shown to be competent to 
link his service-connected disability to his eventual death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the appellant offered in support of her claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the Veteran's service-
connected disorders and the cause of his death.

As to the medical opinions provided, the Board notes that, 
when faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Further, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Colvin.  

The failure of a physician to provide a basis for his or her 
opinion also goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. 444, 448-9 (2000). 

With the foregoing in mind, the Board concludes that the 
August 2005 private physician's opinion is too speculative to 
afford any significant, probative weight.  The use of the 
words "possible," "may," or "can be" renders an opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In this case, the August 2005 
private opinion speculates that the Veteran's low back pain 
"could possibly" prompt a heart condition.  Because of its 
speculative nature, the Board finds the August 2005 private 
medical opinion to be of low probative value.  Furthermore, 
the Board observes that the opinion was not predicated upon a 
review of the claims folder and pertinent medical records and 
did discuss the impact that all nonservice-connected risk 
factors may have had on the Veteran's cardiovascular 
disabilities.  

In contrast to the August 2005 opinion, the February 2009 VA 
opinion noted an extensive review of the claims file, and 
supported that notation with the discussion of medical 
evidence of record as well as prior Board decisions.  Not 
only was a definitive opinion proffered by the examiner (who, 
like the private provider, is a medical doctor), but his 
etiological opinions were supported by a complex rationale.  
As such, the Board places greater probative weight on the 
February 2009 VA medical opinion.

Further, there is no probative evidence of record to 
establish that COPD cardiac arrhythmia and/or coronary artery 
disease, which eventually led to the Veteran's death, were 
diagnosed during the veteran's period of active duty or 
related to any disorder diagnosed during the Veteran's period 
of active duty.  In this case, the evidence of record does 
not show that the Veteran was diagnosed with these disorders 
during his period of active service.  The medical evidence 
also shows no direct relationship between the death-causing 
cardiac disorders and service.  The service treatment records 
are negative for any chronic cardiac difficulties and there 
is no evidence of a diagnosis of a cardiac disability or COPD 
within one year of discharge from service.  

Thus, the cardiac disorders which led to the Veteran's death 
and COPD that contributed to death may not be presumed to be 
related to service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  
With no medical evidence of a direct relationship between 
service and the cause of death, service connection also is 
not warranted on a direct basis.  See 38 C.F.R. § 3.303 
(2008).  Further, the most probative medical evidence of 
record does not establish that the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to cause the Veteran's death.

The preponderance of the evidence is against the service 
connection claim for cause of the Veteran's death; there is 
no doubt to be resolved; and service connection is not 
warranted.  See Gilbert, supra.




ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


